Citation Nr: 0217665	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  94-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957, with additional service including a period of 
active duty for training from July 5, 1977 to July 30, 1977.

In a January 1988 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a back 
disorder.

This matter comes before the Board on appeal from a May 1991 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in San Juan, the Commonwealth of Puerto 
Rico, which declined to reopen the veteran's claim for 
service connection for a back disorder.  

At a March 1992 RO hearing, the veteran revoked his power of 
attorney.  Since he did not appoint another representative, 
he is unrepresented in his appeal.  At that hearing, the 
veteran also indicated that he wanted to reopen his 
previously denied claim for service connection for an 
inguinal hernia.  This matter is referred to the RO for 
appropriate action.

This case was remanded to the RO in February 1996 and again 
in May 1996 for failure to accomplish the development 
requested in the earlier remand.  


REMAND

A review of the record discloses that the case must again be 
returned to the RO in order to ensure due process.  In a 
statement dated October 20, 1993, the veteran had requested 
a Central Office (CO) Board hearing in Washington, D.C.  
Since there was no indication that the veteran had withdrawn 
his CO hearing request, in a September 2002 letter, the 
Board asked the veteran to clarify whether he still wanted a 
hearing and, if so, what type of a hearing.  In a submission 
signed September 27, 2002, the veteran indicated that he 
wanted a hearing before a Board Member sitting at the RO 
(Travel Board hearing).  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2002).  The claims file does 
not reflect that the veteran has yet been afforded such a 
hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




